DETAILED ACTION
1.	This office action is a response to communication submitted on 05/24/2018.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 06/04/2018 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-9 are presented for examination.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is ineligible.
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a processor (which is a device such as a general purpose computer), which performs the functions of representing various constants, variables and coefficient such the speed of point, copper loss, eddy-current iron loss, constant torque region, relationships of speed and current. Also the claims recites methods for analyzing constant torque and relationships between efficiency and speed by means of multiple equations to further provide correction for adjusting efficiency. Hence, all steps (Steps 1-8) for claim 1 are merely relationships purely based on computations and mathematical manipulations without reciting limitations adding more than an abstract idea or a generic placeholder processor.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim although does not explicitly recite a processor and a controller, as the best understanding this must be executed by a program or algorithm such as electrical device such as a general purpose processor or computer. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim still must be reviewed to determine if it recites any other type of judicial exception.
The limitations are merely representations of different constants, variables and coefficients such the speed of point, copper loss, eddy-current iron loss, constant torque region, relationships of speed and current. In addition, the claims recite methods for analyzing and for relationships between multiple equations to further provide correction for adjusting efficiency. The claims seems to recite all these functions in terms of possible mathematical solutions, computations or mathematical manipulations from a plurality of given o preset equation variables and constants” that are all mathematical calculation using mathematical formulas as evident from the disclosure. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a-b) recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving the non-linear algebraic equations in their minds using a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section l(C)(ii) and (iii). Nor does the recitation of a processor or a controller in this claim negate the mental nature of this limitation because the claim here merely uses the controller as a tool to perform the otherwise mental process.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(11), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, this example considers limitations (a-d) as a single abstract idea. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section 111(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract ideas, the claim recites the additional element of a permanent magnet motor. An evaluation of whether limitation (a) is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity. The merely disclosure of a motor does not represent any specific concept that leads the claims to other than a high level of generality.
(2019 PEG Section 111(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering (receive an indicator of a first radial force value....) and generically applying (“to regulate a high efficiency region of a permanent magnet motor.....” and “adjusting high efficiency region...”) that are necessary for use of the recited judicial exception and are recited at a high level of generality. Although a processor and a controller are not recited, are in fact needed to perform the mathematical manipulation recited in the claims, for example as cited on the specs, the detail process of Step 2 is realized as follow: 
Firstly, the relationship of speed and current between point '1' and point '2, see page 4 lines 1-10, so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the processor and controller are at best the equivalent of merely adding the words to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The other additional elements such o regulate a high efficiency region of a permanent magnet moto… constant torque region of the target motor is firstly analyzed… and the proposed methods for adjusting high efficiency region is verified by a-specific driving cycles” amounts to no more than mere instructions to apply an exception using a generic processor cannot provide an inventive concept.
Also, the judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. Claims 2-9 also disclose abstract ideas which fall under mathematical calculations. The same analysis apply to these claims as well. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 recite the following limitations:
A method regulate a high efficiency region of a permanent magnet motor, which can be realized as follows. It is unclear and vague the recitation of a regulation that can be realized. Said wording is not a positive limitation or defined for every time but also have the open possibility of cannot be realized. 
then the relationship between the maximum efficiency point and other points is constructed… It is unclear and vague how the claim defines the limitations of other points is constructed without any defining what point is meant to be constructed. The word  other is vague and leads the claim to an undefined subject matter.
the equation k2P=,O,, P,,,,,, + P,,, will be deduced… is not a positive limitation that defines how or when the equation will be deduced or will not be deduced. 
Limitations reciting “since the equations from Step 2 to Step 5 is-are only deduced in constant torque region, the effectiveness of these equations should be verified” are unclear and vague, the word should be ” is not a positive limitation in all scenarios and leads the claim to the open possibility of what happen when it should not be. Should  indicate what is probable and not a defined positive action. 
Limitations reciting “permanent magnet and silicon steel sheet can be used” are also unclear a vague where the word “can” is not a positive limitation in all scenarios and leads the claim to the open possibility of what happen when it cannot.  
Claims 2-9 also recites limitations such “can be”, “slightly greater”, “is desired to be”, “should be”, etc. are in the manner of explained in for claim one, unclear, vague and leads the claims to the open doubts of what happen in other scenarios where it cannot be, how slightly greater, when is not desired, and when it should be… These are not positive limitations and are not considered defined.

Corrections are required. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 9am to 5Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846